The evidence supports the Family Court’s determination that the father neglected the subject children by engaging in certain acts of domestic violence against the mother in their presence that impaired, or created an imminent danger of impairing, their physical, emotional, or mental conditions (see Family Ct Act § 1012 [f] [i] [B]; Matter of Jayden B. [Erica R.], 91 AD3d 1344 [2012]; Matter of Kiara C. [David C.], 85 AD3d 1025 [2011]; Matter of Ndeye D. [Benjamin D.], 85 AD3d 1026, 1027-1028 [2011]).
The father’s remaining contentions are without merit. Rivera, J.P., Florio, Eng and Cohen, JJ., concur.